NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DAVID A. TROPP,
Plaintiff-Appellant,

V.

CONAIR CORPORATION, HP MARKETING CORP.

LTD., L.C. INDUSTRIES, LLC, MASTER LOCK
COMPANY LLC, SAMSONITE CORPORATION,
TITAN LUGGAGE USA, TRAVEL`PRO
INTERNATIONAL INC., AND TRG ACCES_SORIES,
LLC,

Defendants-Appellees,

AND

BRIGGS & RILEY TRAVELWARE LLC,
Defendant-Appellee,

AND

VF OUTDOOR, INC., BROOKSTONE COMPANY,
INC., AND BROOKSTONE STORES, INC.,
Defendants-Appellees,

AND

DELSEY LUGGAGE INC.,
Defendant-Appellee,

AND

EBAGS, INC.,
Defendant-Appellee,

TROPP V. CONAIR CORPORATION 2

AND

MAGELLAN’S INTERNATIONAL TRAVEL
CORPORATION,
Defendant-Appellee,

AND

TUMI, INC.,
Defendant-Appellee,

AND

WORDLOCK, INC.,
Defendant-Appellee,

AND

EAGLE CREEK, A DIVISION OF VF OUTDOOR,
INC. AND OUTPAC DESIGNS INC.,
Defendants.

n

2011-1583

Appeal from the United States District Court for the
Eastern District of New York in case no. 08-CV-4446,
Judge Eric N. Vita]iano.

ON MOTION

ORDER

David A. Tropp moves without opposition to reinstate
this appeal and for an extension of time to Ele a corrected
‘orief.

On April 9, 2012, this court dismissed this appeal for
failure Tropp’s failure to file a corrected brief. The court

3 TROPP V. CONA_IR CORPORATION

notes that Tropp has since filed a corrected brief, and that
appellees have filed their brief`.

Upon consideration thereof,
IT ls ORDERED THAT:

(1) The motions are granted The court’s April 9,
2012 order dismissing this appeal is vacated, the mandate
is recalled, and the appeal is reinstated

(2) The appellant’s reply brief, if any, is due within 14
days of this order.

FoR THE CoURT

 0 7  /s/ Jan Horbaly l
Date J an Horbaly
Clerk
cc: Neil P. Sirota, Esq.

Ronald D. Coleman, Esq. F"_ED
Jeff`rey A. SchWab, Esq. U~SMYBHMYTFUH
Brian Andrew Carpenter, Esq.

william L. Pri¢k@tc, Esq. JUN 0 7 2012
Christopher Francis Lonegro, Esq. JANHUBBAL¥

Janet L. Cullum, Esq.
Robert J. Kenney, Esq.
Thomas F. Fitzpatrick, Esq.

323